


117 HR 1982 IH: Monarch and Pollinator Highway Act of 2021
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1982
IN THE HOUSE OF REPRESENTATIVES

March 17, 2021
Mr. Panetta (for himself, Mr. Carbajal, Mr. Hastings, Ms. Barragán, Mr. Suozzi, and Mr. Thompson of California) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To amend title 23, United States Code, to require the Secretary of Transportation to establish a program to provide grants to carry out activities to benefit pollinators on roadsides and highway rights-of-way, including the planting and seeding of native, locally appropriate grasses and wildflowers, including milkweed, and for other purposes.


1.Short titleThis Act may be cited as the Monarch and Pollinator Highway Act of 2021 or the MPH Act of 2021. 2.Pollinator-friendly practices on roadsides and highway rights-of-way (a)In generalChapter 3 of title 23, United States Code, is amended by adding at the end the following:

331.Pollinator-friendly practices on roadsides and highway rights-of-way
(a)In generalThe Secretary shall establish a program to provide grants to eligible entities to carry out activities to benefit pollinators on roadsides and highway rights-of-way, including the planting and seeding of native, locally appropriate grasses and wildflowers, including milkweed. (b)Eligible entitiesAn entity eligible to receive a grant under this section is—
(1)a State department of transportation; (2)an Indian tribe; or
(3)a Federal land management agency. (c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a pollinator-friendly practices plan described in subsection (d).
(d)Pollinator-Friendly practices plan
(1)In generalAn eligible entity shall include in the application under subsection (c) a plan that describes the pollinator-friendly practices that the eligible entity has implemented or plans to implement, including— (A)practices relating to mowing strategies that promote early successional vegetation and limit disturbance during periods of highest use by target pollinator species on roadsides and highway rights-of-way, such as—
(i)reducing the mowing swath outside of the State-designated safety zone; (ii)increasing the mowing height;
(iii)reducing the mowing frequency; (iv)refraining from mowing monarch and other pollinator habitat during periods in which monarchs or other pollinators are present; 
(v)use of a flushing bar and cutting at reduced speeds to reduce pollinator deaths due to mowing; or (vi)reducing raking along roadsides and highway rights-of-way;
(B)implementation of an integrated vegetation management plan that includes approaches such as mechanical tree and brush removal, targeted and judicious use of herbicides, and mowing, to address weed issues on roadsides and highway rights-of-way;  (C)planting or seeding of native, locally appropriate grasses and wildflowers, including milkweed, on roadsides and highway rights-of-way to enhance pollinator habitat, including larval host plants; 
(D)removing nonnative grasses from planting and seeding mixes, except for use as nurse or cover crops;  (E)obtaining expert training or assistance on pollinator-friendly practices, including—
(i)native plant identification; (ii)establishment and management of locally appropriate native plants that benefit pollinators;
(iii)land management practices that benefit pollinators; and (iv)pollinator-focused integrated ve­ge­ta­tion management; or
(F)any other pollinator-friendly practices the Secretary determines to be appropriate. (2)CoordinationIn developing a plan under paragraph (1), an eligible entity that is a State department of transportation or a Federal land management agency shall coordinate with applicable State agencies, including State agencies with jurisdiction over agriculture and fish and wildlife.
(3)ConsultationIn developing a plan under paragraph (1)— (A)an eligible entity that is a State department of transportation or a Federal land management agency shall consult with affected or interested Indian tribes; and
(B)any eligible entity may consult with nonprofit organizations, institutions of higher education, metropolitan planning organizations, and any other relevant entities. (e)Award of grants (1)In generalThe Secretary shall provide a grant to each eligible entity that submits an application under subsection (c), including a plan under subsection (d), that the Secretary determines to be satisfactory.
(2)Amount of grantsThe amount of a grant under this section— (A)shall be based on the number of pollinator-friendly practices the eligible entity has implemented or plans to implement; and
(B)shall not exceed $150,000. (f)Use of fundsAn eligible entity that receives a grant under this section shall use the funds for the implementation, improvement, or further development of the plan under subsection (d).
(g)Federal shareThe Federal share of the cost of an activity carried out with a grant under this section shall be 100 percent.  (h)Best practicesThe Secretary shall develop and make available to eligible entities best practices for, and a priority ranking of, pollinator-friendly practices on roadsides and highway rights-of-way.
(i)Technical assistanceOn request of an eligible entity that receives a grant under this section, the Secretary shall provide technical assistance with the implementation, improvement, or further development of a plan under subsection (d). (j)Administrative costsFor each fiscal year, the Secretary may use not more than 2 percent of the amounts made available to carry out this section for the administrative costs of carrying out this section.
(k)ReportNot later than 1 year after the date on which the first grant is provided under this section, the Secretary shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the implementation of the program under this section. (l)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2022 through 2028.
(2)AvailabilityAmounts made available under this section shall remain available for a period of 3 years after the last day of the fiscal year for which the funds are authorized.. (b)Clerical amendmentThe analysis for chapter 3 of title 23, United States Code, is amended by adding at the end the following:


331. Pollinator-friendly practices on roadsides and highway rights-of-way..

